07/28/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0047



                        Supreme Court Cause No. DA 20-0047


  WILLIAM H. PAYNE,

                       Petitioner/Appellant,    ORDER GRANTING MOTION
                                                 FOR EXTENSION OF TIME
  -vs-                                            TO FILE ANSWER BRIEF

  CHARLENE G. PAYNE,

                      Respondent/Appellee.

             On Appeal From The Montana Eleventh Judicial District Court
                        Lincoln County, Cause No: DR-94-83

         THIS MATTER came before the Court upon the motion of Appellee Charlene
G. Payne for a 30-day extension to file her Answer Brief. Finding that Appellant does
not object to the extension and Appellee has not previously requested an extension,
         NOW, THEREFORE, pursuant to Mont.R.App.P. 26(1), it is hereby ordered
that Appellee is granted an additional 30 days to file Appellee’s Answer Brief. Said
brief is now due on September 4, 2020.
         DATED this ____ day of __________ 2020.
                                                For the Court,


                                                By____________________________
                                                  Bowen Greenwood
                                                  Clerk of Montana Supreme Court


cc:      Channing J. Hartelius, Attorney for Appellant
         Penni L. Chisholm, Attorney for Appellee



                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                               July 28 2020